Citation Nr: 1143706	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  96-40 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio




THE ISSUE

Entitlement to special monthly pension for a surviving spouse based on the need for regular aid and attendance or by reason of being housebound prior to November 20, 2008.  


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from May 1951 to April 1953, and died in November 1976.  The Appellant is the Veteran's widow and is currently in receipt of VA pension benefits.  As noted in previous decisions, the Appellant reported remarrying after the Veteran's death.  However, her second marriage ended with the death of her second husband in 1984.  See 38 C.F.R. § 3.55(a)(2) (2011). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1994 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied the Appellant's claim of entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound.  

In September 1997, the Board issued a decision denying special monthly pension based on the need for regular aid and attendance or by reason of being housebound.  By Order dated in March 1999, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion vacating and remanding the Board's decision.  Thereafter, in August 1999 and July 2003 remands, the Board returned the case to the RO for additional development.  Subsequent to the completion of that development, the case was returned to the Board for further review.  

In September 2004, the Board again issued a decision denying special monthly pension based on the need for regular aid and attendance or by reason of being housebound.  By Order dated in June 2005, the Court granted a Joint Motion remanding the Board's September 2004 decision.  The basis of the remand was to ensure that the Appellant had sufficient time to respond to two supplemental statements of the case issued in February 2004 and May 2004.  After being provided appropriate notice and given an opportunity to respond, the Appellant's case was once again transferred to the Board.  The Board then sent the Appellant a letter dated on April 21, 2006 that notified her that she had 60 days to respond to the supplemental statements of the case issued in February 2004 and May 2004.  The Appellant was also told that she could submit any additional evidence and/or argument which she felt was relevant to her claim.  Lastly, the letter noted that the Board would suspend review of the Appellant's appeal until June 21, 2006; and that if she did not respond within that time, the Board would proceed accordingly.  

A review of the record reveals that the Appellant did not reply to the Board's April 2006 notice.  As such, the Board reviewed all evidence of record and subsequently issued a decision in July 2006 denying the Appellant's request for special monthly pension for a surviving spouse based on the need for regular aid and attendance or by reason of being housebound.  The Appellant appealed that decision to the Court.  In October 2008, the Court vacated and remanded the Board's July 2006 decision in light of a Joint Motion to Vacate submitted by the parties.  See October 2008 Joint Motion for an Order Vacating the July 31, 2006 Board Decision and Incorporating the Terms of this Remand (Joint Motion to Vacate); October 2008 Court order.  As such, the appeal was returned to the Board for compliance with the instructions set forth in the October 2008 Joint Motion to Vacate.  

The Board remanded the claim in January 2009 for additional development pursuant to the October 2008 Joint Motion to Vacate.  

By a June 2010 rating decision, the RO granted the claim of entitlement to aid and attendance allowance, effective November 20, 2008.  As this does not constitute a full grant of the benefits sought on appeal, the claim is still in appellate status.  

In a June 2010 rating decision, the RO notified the Appellant of a proposal of incompetency based on August 2009 and November 2009 private medical records that had been received.  Notice of this rating decision, the proposal of incompetency, and the right to submit any additional evidence, information and statements was provided to the Appellant in June 2010.  Thereafter, in a February 2011 rating decision, the Appellant was not found to be competent to handle the disbursement of funds.  In April 2011, the Appellant furnished a statement expressing disagreement with the February 2011 rating decision thereby filing a valid notice of disagreement (NOD) on the issue of whether she is competent to handle the disbursement of funds.  See 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.201 (2011).  A statement of the case was issued in October 2011, and there is no timely substantive appeal of record.  Therefore, that issue is not before the Board at this time.


FINDINGS OF FACT

1.  For the period from March 11, 2004 to November 20, 2008, the satisfactory evidence of record demonstrates that the Appellant's disabilities rendered her physically helpless in the performance of the activities of daily living and in protecting herself from the everyday hazards and dangers incident to her environment.  

2.  Prior to March 11, 2004, the satisfactory evidence of record does not demonstrate that the Appellant's disabilities rendered her physically helpless in the performance of the activities of daily living and in protecting herself from the everyday hazards and dangers incident to her environment or that she was substantially confined to her home or immediate premises by reason of any disabilities reasonably certain to remain throughout her lifetime.  



CONCLUSIONS OF LAW

1.  For the period from March 11, 2004 to November 20, 2008, the schedular criteria for special monthly pension for a surviving spouse based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1502, 1541, 5103, 5103A, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.351, 3.352 (2011).

2.  Prior to March 11, 2004, the schedular criteria for special monthly pension for a surviving spouse based on the need for regular aid and attendance or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1502, 1541, 5103, 5103A, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Appellant was provided notice of the VCAA in February 2009.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Appellant and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Appellant received additional notice in September 2009, pertaining to effective date elements of her claim, with subsequent readjudication in March 2010 and June 2010 Supplemental Statements of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  In the present appeal, although the Appellant was provided notice of what type of information and evidence was needed to substantiate her claim and the type of evidence necessary to establish an effective date, she was not provided notice of the type of evidence necessary to establish a disability rating.  See id.  However, as entitlement to special monthly pension based on the need for aid and attendance or by reason of being housebound does not include the application of disability ratings, the absence of such notification by VCAA letter is not prejudicial in this case.  

Accordingly, the Board finds that no prejudice to the Appellant will result from the adjudication of her claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Appellant are to be avoided).

The Board also finds that there is no further duty to assist the Appellant in obtaining a VA examination.  The Board remanded this case in January 2009 pursuant to an October 2008 Joint Motion for Remand for additional development, to include providing a VA examination with opinion for the Appellant.  A VA examination was scheduled in March 2010, at which time, the Appellant failed to appear to this examination.  As discussed below, the Board finds that, as the Appellant has been granted entitlement to special monthly pension for aid and attendance from November 20, 2008, obtaining a new VA examination and opinion would not assist in helping determine whether her current disabilities render her physically helpless in the performance of the activities of daily living and in protecting herself from the everyday hazards and dangers incident to her environment or caused her to be housebound prior to November 20, 2008.  38 U.S.C.A. § 5103A(d) (West 2002).  Therefore, a new VA opinion for the issue on appeal is not necessary.  Id.  

Accordingly, under these circumstances, VA has undertaken reasonable efforts to assist the Appellant in developing her claim and there remains no reasonable possibility that any assistance in providing the Appellant a VA examination would aid in substantiating the claim, given that she had failed to appear to the previously scheduled examination.  38 U.S.C.A. § 5103A(a) (West 2002).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes lay statements, private medical records, VA examinations, and statements and from the Appellant and her representative.  The Appellant has not indicated that she has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Appellant and her representative have been accorded ample opportunity to present evidence and argument in support of her appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

The Appellant has claimed entitlement to a special monthly pension based on the need of regular aid and attendance.  She has asserted that she requires assistance with her daily activities and household duties due to her physical conditions.  

The law provides increased pension benefits to a surviving spouse of a veteran by reason of need for aid and attendance or of being housebound.  38 U.S.C.A. § 1541(d), (e); 38 C.F.R. § 3.351(a)(5).  

Under 38 C.F.R. § 3.351(b), the need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria for establishing the need for aid and attendance include consideration of whether the appellant is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance.  38 C.F.R. § 3.351(c). 

In determining whether there is a factual need for regular aid and attendance, the following will be accorded consideration:  the inability of the appellant to dress or undress herself, or to keep herself ordinarily clean and presentable; whether she requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect her from the hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated in the above paragraph be found to exist before a favorable rating may be made.  The particular personal function which the appellant is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the appellant is so helpless as to need regular aid and attendance, not that there be constant need.  38 C.F.R. § 3.352(a). 

The criteria for determining whether a claimant is in need of the aid and attendance of another person may be met if she is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.  

It is not required that all of the disabling conditions enumerated be found to exist before a favorable decision may be made.  The particular personal functions which the veteran or surviving spouse is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran or surviving spouse is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran or surviving spouse is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id; Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The "permanently housebound" requirement is met when the surviving spouse is substantially confined to his or her home (ward or clinical areas, if institutionalized) or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the surviving spouse's lifetime.  38 U.S.C.A. § 1541(e); 38 C.F.R. § 3.351(f).  

Analysis

A June 1991 radiology report revealed that the Appellant had moderate degenerative changes in the lower cervical spine and moderate to marked degenerative changes noted at the L5 disc space in the lumbar spine.  

In an October 1994 VA examination, the examiner noted that the Appellant was neither blind nor hospitalized.  The Appellant reported constant pain in her spine, she could not move well, she could not bend over and tie her shoes or put her shoes back on, she had problems going up and down her steps at the back of her house, she was up all night due to the pain in her back, and she was unable to do her chores due to the pain in her back, neck and lower back.  A physical examination revealed that the Appellant had difficulty raising her arms above her head, which made her thoracic back hurt, and she had decreased strength in raising her arms above her head.  She reported that she was able to feed, bathe, and clothe herself.  She further stated that she had decreased strength in her lower extremities with pain in the lower back and down her legs.  The Appellant had difficulties with walking more than three to four blocks and stated that she walked down to the store but someone usually had to bring her back, which was approximately three to four blocks.  She had difficulty with bending on toes and heels and squatting down and was unsteady when she went to squat over.  The examiner noted that she was relatively steady on standing and walking around the room.  She had a full range of motion of the cervical and lumbar spine and had no interference with breathing with the thoracic spine.  

In the assessment of the Appellant's disabilities, the examiner found that she was probably limited due to advancing age and instability with bending over and squatting down, she was unable to drive or operate a car, she was limited to walking three to four blocks, she had difficulty with going in and out of her house due to her steps, and he thought she would be able to deal with most daily dangers.  With respect to her daily activities, the examiner found that she was able to get herself up in the morning, she had difficulty with dressing herself and putting on her shoes and socks, she had to wash her clothes in the sink because she did not have a washing machine, and she cooked for herself.  He also found that the Appellant cleaned for herself but with difficulty due to the pain and stiffness in the back.  The examiner noted that she apparently was able to travel around town to obtain the items that she needed.  The Appellant ambulated without assistance, and was noted to be capable of walking three to four blocks without assistance.  She was also noted to be able to leave her home or immediate premises, and the examiner understood that, at best, she was relatively self sufficient about walking around town, but if she needed to leave her local area, she was unable to drive and was unable to walk greater than three or four blocks at a time.  Her conditions were found to be permanent.  She was diagnosed with degenerative arthritis of the cervical, thoracic, and lumbar spine, and no other significant health problems were noted.  

In concluding remarks, the examiner noted that the Appellant was an elderly female, who was somewhat limited due to the weakness and limited range of motion incurred due to her degenerative arthritis of the spine.  He imagined she had difficulty with doing her household activities, such as cleaning and preparing food.  Finally, the examiner noted that she was able to travel outside of her house by walking, but was limited in distance and was unable to drive a vehicle so she would be unable to travel outside a three block radius which would make certain travels difficult, such as coming to the doctor or going to the VA.  

A March 1995 private radiology report indicated that the Appellant had marked narrowing of the L5-S1 disc space with prominent vacuum phenomenon indicative of marked degeneration of this disc with subchondral bony changes.  A study of the thoracic spine revealed mild wedging of one of the mid-thoracic vertebral bodies and osteoporotic compression was suggested.  A May 1995 private medical examination indicated that X-rays of the knees revealed moderate osteoarthritic changes, and the Appellant was diagnosed with osteoarthritis of the lumbosacral spine and knees, bilateral.  At this time, the private physician, Dr. R.T., noted that injections to the knees resulted in improvement.  In a June 1995 letter, the Appellant's private physician, Dr. R.T., indicated that previously administered intra-articular knee injections were not helpful to the Appellant, and that arthroscopic intervention would probably be beneficial.  

At her October 1995 RO hearing, the Appellant testified that her degenerative arthritis had gotten worse and that she had fallen on steps within the last 10 months.  She stated that she should be guarded by someone and indicated that she had someone helping her who also came to the hearing.  The Appellant maintained that she was unable to get out and walk every day and periodically required a cane.  She stated that her hands had started shaking recently and that she experienced numbness and would drop things.  She also asserted that she cleaned her house "a little bit" and had tried using a vacuum sweeper.  The Appellant acknowledged that she was able to dress and take care of herself, but that it was difficult.  Finally, she said it was difficult for her to get her shoes on in the morning because of swelling in her feet, she had difficulty bending, and indicated that she could not hear.  

Private treatment records from June 1996 to September 1998 indicate that the Appellant was diagnosed with arthritis with bilateral knee and spine pain, obesity, dysphagia, dyspnea, a history of questionable goiter, and a cataract in the eye.  In a June 1996 private medical report, the Appellant was treated for degenerative joint disease of the lumbosacral spine and knees and her private physician, Dr. J.P., noted that she apparently lived alone and was having an increasingly difficult time getting herself to the hospital.  Later, in a June 1996 private medical record, the Appellant reported that she was unable to perform her activities of daily life due to pain and Dr. J.P. stated that the Appellant was unable to do any kind of work.  

In a June 1996 VA Form entitled Private Physician's Report of Medical Examination in Support of Aid and Attendance or Housebound Benefits, the Appellant's private physician, Dr. J.P. specified that her diagnoses included severe degenerative joint disease of the lumbosacral spine and knees, osteoarthrosis of the thoracic spine, and esophageal spasm.  In this Report, Dr. J.P. also stated that the Appellant was able to walk unaided although she sometimes had to use a cane; she was able to feed herself although she had severe throat spasms; she was able to bathe and keep herself clean in other ways; she was able to care for the needs of nature; she was not confined to bed although she had to take medicine to relieve pain all the time; she was able to sit up; she was not blind; she was able to travel; she could leave home without assistance although she could only go as far as one block due to severe back and knee pain; she did not require nursing home care; and she had a continued case for degenerative joint disease and possible knee replacements.  

A July 1996 radiology report showed degenerative changes of the dorsal, cervical, and lumbar spine.  In a September 1998 private medical report, the Appellant reported to Dr. J.P. that she had an appointment with Dr. M., but had failed to make it because of a lack of transportation.  

In a December 2002 special VA examination for aid and attendance, the Appellant complained of arthritis in her back and knees and stated that she had throat spasms.  She reported that she started having low back pain in her 30's, she had increased back pain with damp weather, and that back pain caused difficulty with rising from a sitting position and sleeping.  She also reported having neck pain with affected her daily activities in that she had to move around with pain and she mostly just sat around the house and left to go to the store when she had to.  She maintained that she was unable to go to the store by herself and was accompanied by a friend.  With respect to her low back, the Appellant stated that she was having constant, daily, severe low back pain and that she used a cane to help with walking.  She stated she could walk approximately 10 feet before she has significant problems with pain.  The Appellant also mentioned that the low back condition affected her ability to get around, it was difficult for her to go up and down the stairs of her trailer, she sometimes could not go to the store herself because of lack of pain, and had a friend who helped her.  The Appellant reported that her bilateral knees began in her 30's and that she now had trouble going down stairs.  Knee pain was reportedly daily and severe.  She complained of swelling and instability in the knee and that it was difficult to get out up and down from a chair because of her knee.  She reportedly used a cane and had fallen secondary to her knees giving out.  The Appellant reported that the bilateral knee condition affected her daily activities in that she had difficulty with ambulation, secondary to knee pain.  With respect to her throat spasms, the Appellant reported that she has had these spasms for years and had problems with swallowing food and breathing.  The examiner noted she had a barium swallow which did show some evidence of dysphagia.  

A review of her systems revealed that the Appellant had cataracts and wore corrective lenses and glasses.  She denied other significant cardiopulmonary, genitourinary, gastrointestinal, neurological, or endocrine problems.  While she came to the examination alone, she stated that she had assistance in transportation.  She stated that she did not need another person attending to her ordinary activities of daily living, but that a friend helped her with her shopping when she was unable to because of her back and knee pain.  It was noted that the Appellant had not been hospitalized or permanently bedridden.  She reported having some difficulty with getting around because of her back and knee pain.  The Appellant stated that she was able to shop when necessary, however, when she had an exacerbation of pain, a friend did her outside activities for her.  On a typical day, she reported sitting around the house, and she may go to the store if she had to but she did not get around a lot.  

Following a physical examination, the Appellant was diagnosed with cervical spine degenerative disc disease; lumbar spine degenerative joint disease; bilateral knee degenerative joint disease; dysphagia; and cervical spine herniated nucleus pulposus.  The examiner concluded that the Appellant's primary disabilities did have a significant effect on her mobility.  While she was able to leave her home, the examiner found that, when she did have pain she required the assistance of another person in attending to activities outside the home.  The examiner opined that her disabilities had minimal effect on the ability to feed, dress, and bathe herself, and minimally affected her ability to attend to her needs to protect herself from the dangers of her environment.  

In a March 2004 statement, a friend of the Appellant, K.W., reported that the Appellant had lived with her since losing her home.  She indicated that she assisted the Appellant with her day-to-day needs and witnessed the Appellant's need for transportation when going to the VA medical center for her appointments.  

In a May 2004 VA audiological examination, the Appellant reported noticing hearing problems as far back as early adulthood.  She complained that she had difficulty understanding speech at a distance and in the presence of background noise.  In addition, she reported the need for increased television volume and that she had difficulty hearing the telephone or doorbell ring.  The examiner noted that she was otherwise vague concerning examples of hearing problems.  She denied ear pain and tinnitus.  Following an audiological evaluation, the Appellant was diagnosed with bilateral sensorineural hearing loss.  The examiner concluded that the Appellant's hearing loss would be expected to present mild communication difficulties, such as problems understanding speech at distances greater six to ten feet, particularly in groups and with background noise.  

A November 2008 Consumer Report on the Appellant from Area Agency on Aging, District Seven, Inc. indicates that the Appellant had been receiving home health care, regular contact, and periodic assessments from this Agency.  In this report, the social worker who visited the Appellant noted that she lived alone in a trailer located in a trailer park.  The social worker noted the Appellant's current diagnoses included osteoarthritis of the spine, confusion, hypertension, degenerative joint disease of the spine and knees, hard of hearing, delusional with psychosis, shortness of breath, gastrointestinal reflux disease, menopause, and chronic pain.  She was found to have multiple diagnoses which placed her at high risk of a nursing facility placement or hospitalization.  She was also noted to complain of a tumor in her abdomen that kicked like a baby, moved around, and caused her stomach to swell, although her physician denied any known tumor.  The Appellant was noted to be noncompliant with her medications and had a history of not following through with doctor's appointments.  The social worker noted the Appellant had a history of mental illness and falls.  

The Appellant was found to be unable to prepare her meals, she could not used the microwave, she had difficulty standing for long periods of time, she received a home delivery meal service, she used the "USSA" to take her to Wal-Mart, the "PCA" ran errands for her when needed, she received food stamps, and the "ILA" went to the food pantry for her.  The social worker observed that the Appellant required hands on assistance with bathing, grooming, transportation, legal and financial access, heavy chores, house cleaning, yard work and maintenance, laundry, meal preparation, and shopping.  She was noted to need supervision or assistance requiring the presence of another person due to cognitive impairment to prevent harm within less than a 24 hour period.  The social worker noted that the Appellant needed assistance with bill paying, needed someone to check on her and assist her with her activities of daily living, and needed assistance with medication reminders if she ever got her medication.  The social worker also commented that the Appellant's mobile home was unkempt, had an odor of pets, had roaches and other bugs, had mice, and was kept very dark.  The Appellant called the police on a weekly basis due to people stealing which was believed to be due to her delusions.  She was noted to have seven dogs, one rabbit, one guinea pig, and two white mice.  The Appellant's siblings were reportedly deceased and she denied any family or social contacts.  Finally, the social worker noted that the implications of the Appellant's condition included that she was fearful of nursing facility placement, was nervous, had difficulty concentrating, thought people were after her, had a history of writing letters to different agencies at times, and could be threatening at times.  

For the Period from March 11, 2004 to November 20, 2008

In light of these findings, the Board finds that special monthly pension for aid and attendance for the period from March 11, 2004 to November 20, 2008 is warranted in the case at hand.  In this regard, the Board finds that the satisfactory lay and medical evidence of record for the period from March 11, 2004 to November 20, 2008, taken together, puts the evidence in relative equipoise that the Appellant was unable to protect herself from the hazards or dangers incident to her daily environment.  

Initially the Board finds that the statements and testimony provided by the Appellant regarding her disabilities and their effects on her daily activities and the March 2004 statement provided by K.W., dated March 11, 2004, regarding her assistance to the Appellant with her daily needs are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

The Board observes that that the evidence of record demonstrates that the Appellant's diagnosed disabilities of degenerative joint disease of the spine and knees, dysphagia, hearing loss, cervical spine herniated nucleus pulposus, and some evidence of cognitive problems seriously affected the Appellant's ability to perform routine activities of daily living and her mobility.  As early as March 11, 2004, the date of K.W.'s statement, the lay evidence provided reflects that K.W. had assisted the Appellant in her daily needs since she had lost her house and K.W. reported that she witnessed the Appellant's need for transportation when going to the VA medical center for her appointments.  

The Board also notes that while the November 2008 Consumer Report falls outside the period prior to November 20, 2008, it demonstrates that the Appellant had a significant history of impairments prior to this time due to her diagnosed disabilities which required the aid and attendance of another including, a history of not following through with doctor's appointments, a history of mental illness, and a history of falls.  

Therefore, resolving any doubt in the Appellant's favor, the Board finds the evidence supports special monthly pension based upon the need for regular aid and attendance for the period from March 11, 2004 to November 20, 2008.  38 U.S.C.A. §§ 5107(b), 1541(d), (e); 38 C.F.R. §§ 3.102, 3.351(a)(5).  

Prior to March 11, 2004

The Board finds that special monthly pension at the aid and attendance or housebound rate is not warranted at any time prior to March 11, 2004.

As noted above, the Board finds that the statements and testimony provided by the Appellant regarding her disabilities and their effects on her daily activities are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  As such, this includes the Appellant's statements made to various VA examiners throughout the duration of the appeal.  The Board observes that the October 2010 Court Order and Joint Motion for Remand found the prior VA examinations from October 1994, December 2002, and May 2004 were inadequate; however, in considering the evidence of record prior to March 11, 2004 and concluding that special monthly pension at the aid and attendance or housebound rate is not warranted prior to March 11, 2004, the Board has relied, in part, upon the Appellant's statements to the VA examiners which have been found competent and credible, rather than attributing greater weight to the VA examiners' findings and conclusions.  See id.  

Also, as discussed in greater detail above, the Board has found that VA has undertaken reasonable efforts to assist the Appellant in developing her claim and there remains no reasonable possibility that any assistance in providing the Appellant a VA examination would aid in substantiating the claim given that the Appellant had failed to appear to the March 2010 scheduled examination and that a new examination would not be necessary.  38 U.S.C.A. § 5103A(a) (West 2002).  

Based on the evidence prior to March 11, 2004, the Board finds that the evidence of record does not show that the Appellant is blind or nearly blind based on VA criteria.  She has also not presented evidence that she is in a nursing home and/or in need of nursing care.  Although private medical records from June 1998 to September 1998 demonstrate that she was treated for cataracts, there was no indication that she was blind or nearly blind.  

While the lay and medical evidence and record does demonstrate that the Appellant's physical condition may have worsened over time, including during the pendency of this appeal, the evidence prior to March 11, 2004 reflects that she was able to dress herself, bathe, eat, ambulate in and outside of the home during this period, and attend to the wants of nature unassisted.  There was simply no persuasive evidence of record during the period prior to March 11, 2004 indicating that the Appellant had any neurological weakness, or other physical or mental incapacities which would prevent her from protecting herself from the dangers incident to her daily environment.  

In the October 1994 VA examination, the Appellant reported that she had decreased strength in her lower extremities with pain in the lower back and down her legs, she could not move well, she could not bend over and tie her shoes or put her shoes back on, and she had problems going up and down her steps at the back of her house.  During this examination, however, she also stated that she was able to feed, bathe, and clothe herself, she was able to walk up to three to four blocks, and stated that she walked down to the store.  

The Board also acknowledges the Appellant's testimony in the October 1995 hearing, that she had someone helping her who also came to the hearing, she was unable to get out and walk every day, she periodically required a cane, her hands had started shaking recently, she experienced numbness and would drop things, she had difficulty bending, and she could not hear.  The Board points out however, that she also testified during this hearing that she cleaned her house "a little bit," had tried using a vacuum sweeper, she was able to dress and take care of herself but that it was difficult, and that it was difficult for her to get her shoes on in the morning because of swelling in her feet.  

The Board also acknowledges that in the June 1996 private medical record, the Appellant reported that she was unable to perform her activities of daily life due to pain.  Contrary to this report however, a June 1996 Private Physician's Report of Medical Examination, in Support of Aid and Attendance or Housebound Benefits, furnished by the Appellant's private physician, Dr. J.P. specified she was able to walk unaided although she sometimes had to use a cane; she was able to feed herself although she had severe throat spasms; she was able to bathe and keep herself clean in other ways; she was able to care for the needs of nature; she was not confined to bed although she had to take medicine to relieve pain all the time; she was able to sit up; she was not blind; she was able to travel; she could leave home without assistance although she could only go as far as one block due to severe back and knee pain; she did not require nursing home care; and she had a continued case for degenerative joint disease and possible knee replacements.  

The Appellant also reported to the December 2002 VA examiner that she did not need another person attending to her ordinary activities of daily living but that she has friend help her shop.  Moreover, at her December 2002 examination, she denied any significant cardiopulmonary, genitourinary, gastrointestinal, neurological, or endocrine problems.  

Finally with respect to her indications in the October 1995 RO hearing that she could not hear, in a May 2004 VA audiological examination, the Appellant specified that her problems with hearing included difficulty understanding speech at a distance and in the presence of background noise, the need for increased television volume, and difficulty hearing the telephone or doorbell ring, thereby demonstrating hearing difficulties, although there is no evidence of record prior to March 11, 2004 demonstrating an actual inability to hear.  

Thus, the satisfactory lay and medical evidence of record demonstrates that prior to March 11, 2004, the Appellant had some increasing difficulties due to her disabilities rather than any actual inabilities or incapacities requiring the need for regular aid and attendance during this period.  In light the foregoing, the Board concludes that the criteria for special monthly pension for a surviving spouse based on the need for regular aid and attendance prior to March 11, 2004 have not been met.  38 U.S.C.A. § 1541(d), (e); 38 C.F.R. § 3.351(a)(5).

As to the claim for housebound benefits, the criteria require a showing that the Appellant is substantially confined to her home or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout her lifetime.  While it is clear from the record that the Appellant does have disabilities that are permanent in nature, the evidence noted above does not indicate that such disabilities confine her to her immediate premises.  In the October 1994 VA examination, she stated that she was able to walk up to than three to four blocks and stated that she walked down to the store.  While she stated in the October 1995 RO hearing that she was unable to get out and walk every day and she periodically required a cane, a June 1996 Private Physician's Report of Medical Examination, in Support of Aid and Attendance or Housebound Benefits, furnished by the Appellant's private physician, Dr. J.P., reflects that she was able to walk unaided although she sometimes had to use a cane; she was able to travel; and she could leave home without assistance although she could only go as far as one block due to severe back and knee pain.  

Moreover, at the December 2002 VA examination, while the Appellant reported some difficulties both in and outside of the home in getting around due to back and knee pain, she also stated that she did not need another person attending to her ordinary activities of daily living but that she had friend help her shop.  

In light of these findings, the Board concludes that a preponderance of the evidence is against a finding that the Appellant is permanently housebound prior to March 11, 2004.  38 U.S.C.A. § 1541(e); 38 C.F.R. § 3.351(a), (f).  

Based on the foregoing, the Board finds that the claim for special monthly pension based on aid and attendance or at the housebound rate prior to March 11, 2004 must be denied.  As the preponderance of the evidence is against the claim for the period prior to March 11 2004, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  



ORDER

Special monthly pension for a surviving spouse based on the need for regular aid and attendance, for the period from March 11, 2004 to November 20, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Special monthly pension for a surviving spouse based on the need for regular aid and attendance or by reason of being housebound, prior to March 11, 2004, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


